Name: Commission Regulation (EEC) No 3612/89 of 29 November 1989 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 \ 2. 12. 89 Official Journal of the European Communities No L 351 /5 COMMISSION REGULATION (EEC) No 3612/89 of 29 November 1989 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 350 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community as Community food aid, for supply to the recipients listed in Annex I, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 172, 20 . 6. 1989, p. 1 . (s) OJ No L 136, 26 . 5. 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 351 /6 Official Journal of the European Communities 2. 12. 89 ANNEX I LOT A 1 . Operation Nos (') : 702 to 709/89 and 754 to 758/89  Commission Decision of 3. 3. 1989 2. Programme : 1988 3. Recipient : Euronaid PO Box 77, NL-2340 Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex III 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (*) Q : to be manufactured from intervention butter, see OJ No C 216, 14. 8 . 1987, p. 7 (1.3.1 and 1.3.2) 8. Total quantity : 350 tonnes 9. Number of lots : one : 1 0. Packaging and marking : 20 kg (*) fl and OJ No C 21 6, 1 4. 8. 1 987, pp. 7 and 8 (1.3.3 and 1.3.4) Supplementary markings on the packaging : see Annex III and OJ No C 216, 14. 8 . 1987, p. 8 (1.3.4) 11 . Method of mobilization : purchase of butter from : Voedselvoorzieningsin- en verkoopbureau (VIB), Burg. Kessenplein 3, 6431 KM Hoensbroek, Postbus 960, 6430 AZ Hoensbroek ; &lt; (tel . 045-23 83 83 ; telex 56396 + ; telefax 045-222735) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9. 1976, p. 12), as last amended by Regulation (EEC) No 343/89 (OJ No 39, 11 . 2. 1989, p. 20) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 18. 1 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 18 . 12. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8. 1 . 1990 at 12 noon (b) period for making the goods available at the port of shipment : 1 . to 10. 2. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, 200 B- 1 049 Bruxelles, (telex : AGREC 22037 B or 25670 B) 25. Refund payable on request by die successful tenderer (*): refund applicable on 17. 11 . 1989 fixed by Commission Regulation (EEC) No 3449/89 (OJ No L 333, 17. 11 . 1989, p. 8) 2. 12. 89 Official Journal of the European Communities No L 351 /7 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 , 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred . to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/shipping number. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. (8) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 KB Rotterdam. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of boxes belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (') Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. No L 351 /8 Official Journal of the European Communities 2. 12. 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ¹mero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  , Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista A 427 000 kg 200 000 kg : Vriesoord BV Larenweg 102 5234 KG 's-Hertogenbosch 227 000 kg : Daalimpex BV Veilingweg 9 1747 HG Tuitjenhorn 2. 12. 89 Official Journal of the European Communities No L 351 /9 ANEXO III  BILAG III  ANHANG III  flAPAPTHMA III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de parti) (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 350 15 Caritas B HaÃ ¯ti Action n0 702/89 / Butteroil / 90282 / Port-au- Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 20 Protos Haiti Action n0 703/89 / Butteroil / 91504 / Port-au- Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 Cinterad Burkina Faso Action n ° 704/89 / Butteroil / 93415 / Ouaga ­ dougou via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 75 Caritas I SÃ ©nÃ ©gal Action n0 705/89 / Butteroil / 90656 / Dakar / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Pour distribution gratuite 15 AATM SÃ ©nÃ ©gal Action n0 706/89 / Butteroil / 91751 / Saint- Louis via Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 AATM RÃ ©publique Centrafricaine Action n ° 707/89 / Butteroil t 91754 / Bangui via Douala / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Pour distribution gratuite 15 AATM Madagascar Action n ° 708/89 / Butteroil ! 91752 / Toama ­ sina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 OPEM (AFSE) MoÃ §ambique AcÃ §Ã £o n? 709/89 / Butteroil / 94215 / Matola via Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o 15 Caritas N Lebanon Action No 754/89 / Butteroil / 9031 8B / Saida / Gift of the European Economic Community / For free distribution No L 351 /10 Official Journal of the European Communities 2. 12. 89 DesignaciÃ ³n dei lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 15 Caritas N Lebanon Action No 755/89 / Butteroil / 90321 B / Jounieh / Gift of the European Economic Community / For free distribution 60 Caritas G Lebanon Action No 756/89 / Butteroil / 90436B / Jounieh / Gift of the European Economic Community / For free distribution 60 SPF Lebanon Action No 757/89 / Butteroil / 93301 B / Saida / Gift of the European Economic Community / For free distribution 15 Caritas G Chile AcciÃ ³n n0 758/89 / Butteroil / 90427 / Anto Fagasta / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita